internal_revenue_service department of the treasury number release date uil no washington dc person to contact telephone number refer reply to cc fip br plr-132312-01 date date taxpayer company accountant state date dear this ruling responds to a letter dated date submitted on behalf of the taxpayer by its authorized representative the taxpayer requests an extension of time to file an election under sec_1092 of the internal_revenue_code_of_1986 and sec_1_1092_b_-4t of the temporary income_tax regulations for the calendar_year ending date the taxpayer is a state limited_liability_company the taxpayer uses an accrual_method of accounting and is treated as a partnership for federal_income_tax purposes further the taxpayer’s sole business activity is a percent interest in company as a single member limited_liability_company company is a disregarded_entity for federal_income_tax purposes as such company includes its results in the federal_income_tax return of the taxpayer and does not file a separate tax_return the due_date for the taxpayer’s initial return is date through taxpayer’s ownership in company the taxpayer acts as an equity securities specialist on the new york stock exchange buys and sells equity securities and option contracts as a specialist on the american stock exchange and is a market maker on the international securities exchange an electronic options exchange as part of its options business the taxpayer purchases equity positions that offset options in order to hedge its exposure to price fluctuations in the options market these positions constitute straddles within the meaning of sec_1092 these straddles are typically mixed straddles under sec_1_1092_b_-5t plr-132312-01 during a meeting between the taxpayer and its accountant on date it was discovered that the taxpayer did not file necessary mixed_straddle account elections at the time of the initial due_date of the election date upon discovering this the taxpayer’s accountant immediately took action to seek an extension of time to file mixed_straddle account elections for the taxable_year ending date by filing this ruling_request the taxpayer does not have an internal tax department the accountant is taxpayer’s tax advisor and is responsible for preparing elections for the taxpayer including the mixed_straddle account election on form_6781 however on or about the time the election was due the accountant was not aware that the taxpayer was engaged in hedging related to its dealer option activity consequently the accountant did not prepare or discuss making a mixed_straddle election with the taxpayer’s management additionally on or about the time of the due_date for the elections the taxpayer’s management was negotiating a significant business acquisition which occupied a significant portion of management’s attention moreover the taxpayer’s chief financial officer had recently left the company causing management to undergo significant change therefore in light of these intervening factors management did not communicate with the accountant that it was engaged in hedging related to its dealer option activity law and analysis sec_1_1092_b_-4t of the regulations generally permits a taxpayer to elect in accordance with paragraph f of sec_1_1092_b_-4t to establish one or more mixed_straddle accounts sec_1_1092_b_-4t defines a mixed_straddle account to mean an account for determining gains and losses from all positions held as capital assets in a designated class of activities by the taxpayer at the time the taxpayer elects to establish a mixed_straddle account sec_1_1092_b_-4t of the regulations generally provides that except as otherwise provided the election to establish one or more mixed_straddle accounts for a taxable_year must be made by the due_date without regard to any extension of the taxpayer’s income_tax return for the immediately preceding_taxable_year or part thereof sec_1_1092_b_-4t further provides that if a taxpayer begins trading or investing in positions in a new class of activities during a taxable_year the taxpayer must make the election with respect to the new class of activities by the later of the due_date without regard to any extension of the taxpayer’s return for the immediately preceding year or days after the first mixed_straddle in the new class of activities is entered into finally sec_1_1092_b_-4t provides that if an election is made after the times specified above the election will be permitted only if the commissioner plr-132312-01 concludes that the taxpayer had reasonable_cause for failing to make a timely election conclusion based on the facts and representations submitted we conclude that the taxpayer has shown reasonable_cause for failing to make a timely election under sec_1_1092_b_-4t of the regulations therefore we grant the taxpayer’s request for an extension of time to make the election under sec_1_1092_b_-4t for the taxable_year ending date this extension will expire days from the date of this letter the election must be made in the manner prescribed in sec_1_1092_b_-4t and filed with the director having audit jurisdiction over the taxpayer’s tax_return except as specifically ruled upon above no opinion is expressed concerning the tax consequences of this transaction under any other provision of the code or regulations specifically no opinion is expressed concerning whether the positions designated by the taxpayer as the class of activities is a permissible designation under sec_1_1092_b_-4t this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours alice m bennett chief branch office of associate chief_counsel financial institutions products enclosure copy of this letter copy for sec_6110 purposes
